






WASHINGTON TRUST BANCORP, INC.
2013 STOCK OPTION AND INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
FOR NON-EMPLOYEE DIRECTORS


Name of Grantee:
<NAME>
No. of Shares:
<Number of Shares
Purchase Price per Share:
None
Grant Date:
<Grant Date>



Pursuant to the Washington Trust Bancorp, Inc. 2013 Stock Option and Incentive
Plan (the “Plan”) as amended through the date hereof, Washington Trust Bancorp,
Inc. (the “Corporation”) hereby grants a Restricted Stock Award (an “Award”) to
the Grantee named above. Upon acceptance of this Award, the Grantee shall
receive the number of shares of common stock, par value U.S. $0.0625 per share
(the “Stock”) of the Corporation specified above, subject to the restrictions
and conditions set forth herein and in the Plan. Any consideration due to the
Corporation with respect to the par value of the Stock will be satisfied in the
form of cash or by past or future services rendered to the Corporation by the
Grantee or such other form of consideration as is acceptable to the
Administrator.
1.Acceptance of Award. The Grantee shall have no rights with respect to this
Award unless he or she shall have accepted this Award by signing and delivering
to the Corporation a copy of this Award Agreement. Upon acceptance of this Award
by the Grantee, the shares of Restricted Stock so accepted shall be issued and
held by the Corporation’s transfer agent in book entry form or issued in the
form of stock certificates, as determined by the Corporation, and the Grantee’s
name shall be entered as the shareholder of record on the books of the
Corporation. Thereupon, the Grantee shall have all the rights of a shareholder
with respect to such shares, including voting and dividend rights, subject,
however, to the restrictions and conditions specified herein.


2.Restrictions and Conditions.


(a)Shares of Restricted Stock granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee prior
to vesting.


(b)In the event the Grantee ceases to be an active member of the Board for any
reason other than those provided in Section 3 of this Statement prior to the
applicable Vesting Date, all shares of Restricted Stock that have not vested
shall be immediately and automatically be forfeited and returned to the
Corporation.


3.Vesting of Restricted Stock. The restrictions and conditions in Paragraph 2 of
this Agreement shall lapse on the Vesting Date or Dates specified in the
following schedule so long as the Grantee remains an active member of the Board
on such Dates. If a series of Vesting Dates is specified, then the restrictions
and conditions in Section 2 shall lapse only with respect to the number of
shares of Restricted Stock specified as vested on such date.




--------------------------------------------------------------------------------




Number of Shares Vested
Vesting Date
 
 
 
 
 
 
 
 

Subsequent to such Vesting Date or Dates, the shares of Stock on which all
restrictions and conditions have lapsed shall no longer be deemed Restricted
Stock. The Administrator may at any time accelerate the vesting schedule
specified in this Section 3.
Notwithstanding the foregoing, the Grantee shall become vested in the shares of
Restricted Stock prior to the Vesting Dates in the following circumstances:
(a)In the event of a Change of Control of the Corporation (as defined in the
Plan), all shares of Restricted Stock that have not previously been forfeited
shall immediately vest; provided that the Grantee is then an active member of
the Board.


(b)In the event of the Grantee’s death, all shares of Restricted Stock that have
not previously been forfeited shall immediately vest; provided that the Grantee
was an active member of the Board immediately prior to the date of death.


(c)Upon the Retirement of the Grantee prior to the final Vesting Date, all
shares of Restricted Stock that have not been previously forfeited shall
immediately vest.
For purposes hereof, “Retirement” shall mean the Grantee’s cessation of service
as a Director as of the Annual Meeting date following the attainment of age 70.
4.Certificates.


(a)Legended Certificates. The Grantee is executing and delivering to the
Corporation blank stock powers to be used in the event of forfeiture. Any
certificates representing shares of unvested Restricted Stock shall be held by
the Corporation and such certificates (and, to the extent determined by the
Corporation, any other evidence of ownership of unvested Restricted Stock) shall
contain the following legend:
THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
ISSUER’S 2013 STOCK OPTION AND INCENTIVE PLAN AND A RESTRICTED STOCK AGREEMENT
ENTERED INTO BETWEEN THE REGISTERED OWNER AND THE ISSUER. COPIES OF SUCH PLAN
AND AGREEMENT ARE ON FILE IN THE OFFICES OF THE ISSUER.




--------------------------------------------------------------------------------




(b)Book Entry. Any book entries for the shares of Restricted Stock granted
herein shall bear an appropriate legend, as determined by the Administrator in
its sole discretion, to the effect that such shares are subject to restrictions
as set forth herein and in the Plan. If unvested shares of Restricted Stock are
held in book entry form, the Grantee agrees that the Corporation may give stop
transfer instructions to the transfer agent to ensure compliance with the
provisions of this Agreement.


(c)Acknowledgement. The Grantee hereby (i) acknowledges that the Restricted
Stock may be held in the book entry form on the books of the Corporation’s
transfer agent and irrevocably authorizes the Corporation to take such actions
as may be necessary or appropriate to effectuate a transfer of the record
ownership of any such shares that are unvested and forfeited hereunder; (ii)
agrees to deliver to the Corporation, as a precondition to the issuance of any
certificate or certificates with respect to unvested shares of Restricted Stock,
one or more stock powers, endorsed in blank, with respect to such shares; and
(iii) agrees to sign other powers and take such other action as the Corporation
may reasonably request to accomplish the transfer or forfeiture of any shares of
unvested Restricted Stock that are forfeited hereunder.


5.Dividends. Dividends on shares of Restricted Stock shall be paid currently to
the Grantee.


6.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Award shall be subject to and governed by all the terms and conditions of the
Plan, including the powers of the Administrator set forth in Section 2(b) of the
Plan. Capitalized terms in this Agreement shall have the meaning specified in
the Plan, unless a different meaning is specified herein.


7.Transferability. This Agreement is personal to the Grantee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution.


8.Amendment. This Agreement may only be modified or amended by a writing signed
by both parties, unless the Administrator determines that the proposed
modification or amendment would not materially and adversely affect the Grantee,
in which case the Grantee’s consent shall not be required for such modification
or amendment.


9.Election Under Section 83(b). The Grantee and the Corporation hereby agree
that the Grantee may, within 30 days following the Grant Date of this Award,
file with the Internal Revenue Service and the Corporation an election under
Section 83(b) of the Internal Revenue Code. In the event the Grantee makes such
an election, he or she agrees to provide a copy of the election to the
Corporation. The Grantee acknowledges that he or she is responsible for
obtaining the advice of his or her tax advisors with regard to the Section 83(b)
election and that he or she is relying solely on such advisors and not on any
statements or representations of the Corporation or any of its agents with
regard to such election.


10.No Obligation to Continue Service as a Director. The Corporation is not
obligated by or as a result of the Plan or this Agreement to continue the
Grantee in service as a Director and neither the Plan nor this Agreement shall
interfere in any way with the right of the Corporation or any Subsidiary to
terminate the service of the Grantee at any time.


11.Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.




--------------------------------------------------------------------------------






12.Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Corporation, its
subsidiaries and affiliates and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or professional data, including but
not limited to Social Security or other identification number, home address and
telephone number, date of birth and other information that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”). By entering into this Agreement, the Grantee (i)
authorizes the Corporation to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the
Grantee may have with respect to the Relevant Information; (iii) authorizes the
Relevant Companies to store and transmit such information in electronic form;
and (iv) authorizes the transfer of the Relevant Information to any jurisdiction
in which the Relevant Companies consider appropriate. The Grantee shall have
access to, and the right to change, the Relevant Information. Relevant
Information will only be used in accordance with applicable law.


13.Notices. Notices hereunder shall be mailed or delivered to the Corporation at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Corporation or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.


14.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Rhode Island, applied without regard
to conflict of law principles.
WASHINGTON TRUST BANCORP, INC.
By:
 
 
Joseph J. MarcAurele
 
Chairman, President and Chief Executive Officer



The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Corporation’s instructions to the Grantee (including through an
online acceptance process) is acceptable.
Date
 
<Director Name>
 
 
<Director Address>
 
 
 







